                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

DIAMOND RESORTS INTERNATIONAL, INC.,                   )
ET AL.,                                                )
                                                       )
        Plaintiffs,                                    )
                                                       )
v.                                                     )       Civil No. 3:18-cv-00795
                                                       )       Judge Trauger
SEAN KINGSLOW AUSTIN,                                  )
                                                       )
        Defendant.                                     )

                                               ORDER

        The Diamond Resorts movants/plaintiffs have filed a Motion to Withdraw the Reference

of this adversary proceeding (Docket No. 1), to which the debtor/defendant, Sean Kingslow

Austin, has filed a Response (Docket No. 3), and Diamond Resorts has filed a Reply (Docket No.

7).

        The Motion to Withdraw the Reference is hereby GRANTED. The dischargeability of

any debt determined to be owed by Mr. Austin in the related district court action, Case No. 3:17-

cv-1124, will perforce be determined in that complex case that was filed in August 2017 against

numerous defendants, only one of which is the debtor, Mr. Austin. The role and potential

liability of Mr. Austin simply cannot be determined in an isolated action in the Bankruptcy

Court. Therefore, despite the fact that this adversary action is a core proceeding, it is in the

interest of judicial economy, costs to the parties, and avoidance of the risks of conflicting

dispositions that the matters at issue in the adversary proceeding be determined in tandem with

the pending district court action.

        It is so ORDERED.

        ENTER this 17th day of October 2018.

                                                       ________________________________
                                                       ALETA A. TRAUGER
                                                       U.S. District Judge
